19-13895-jlg     Doc 410     Filed 04/16/21 Entered 04/16/21 18:28:28            Main Document
                                          Pg 1 of 1

                                       ERIC HERSCHMANN

                                       210 LAVACA STREET
                                            UNIT 1903
                                        AUSTIN, TX 78701
                                     EDHNOTICE@GMAIL.COM




                                                     April 16, 2021

BY ECF

Honorable James L. Garrity, Jr.
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

               Re: In re Orly Genger, Case No. 19-13895

Dear Judge Garrity,

       I write to inform the Court that today I sent Mr. Dellaportas an unredacted copy of the
Trust Agreement that identifies the Trustee. Obviously, it is the same person that I identified in
my original correspondence to Mr. Dellaportas’ firm last week.

       For the record, I also enclose a copy of the email from Brian Cumings, the prior Chapter
7 Trustee’s counsel, that I read to the Court during our April 14 hearing. This email only
addresses the allegations contained on page 1 of Mr. Dellaportas’ 17 page April 5, 2021 letter
(Dkt. #399) (“Each of those [Mr. Dellaportas’] claims is untrue, as is any assertion that I made
them to anyone.”).


                                                     Respectfully submitted,

                                                     /s/ Eric Herschmann




cc: All Counsel of Record (by ECF)

Enclosures
